DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and Species I, in the reply filed on 4/13/2022 is acknowledged. Claims 5, and 29-30 are withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature regulation device in claims 15, 16, 17; automatic cut-off device in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 13, 15-18, 21, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “dark” in claim 2 is a relative term which renders the claim indefinite. The term “dark” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what color or spectrum of colors fall within and outside the bounds of the term “dark”.

Regarding claim 2, the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 6, it is unclear what is required of the limitation “in a regulated manner”, and what the alignment is in relation to. 

Regarding claim 10, the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 13, the terms “such as" and “in particular, each renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claims 15-18 are rejected because the claim limitations “temperature regulation device” and “automatic cut-off device” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The term “automatic cut-off device is not recited in the specification at all, and no structure for performing he claimed function.

The term “temperature regulation device” appears in the specification in [0026, 0029, 0049], however there is no structure disclosed sufficient to perform the claimed function. No structure at all appears to be disclosed. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 21 is rejected as being indefinite because it is unclear based on the language of the claim and the further disclosure of the specification, what is required of the receiver components to make them capable of being controlled separately from one another. 

The term “partially transparent” in claim 28 is a relative term which renders the claim indefinite. The term “partially transparent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of transmittance (or what other characteristics of the light passing through) would be considered partially transparent rather than opaque.

Claims 3-4 are rejected for depending from a claim which is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8, 12, and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gewecke et al. (US Patent No. 3,112,746).
Regarding Claim 1, Gewecke teaches 
an oxygenator (10, Fig 1) with a housing wall (at least 15, 16, Fig. 2), which delimits a housing space (Fig. 2), with a blood inlet (11), a blood outlet (14), a gas inlet (12) and a gas outlet (13), and 
a heating element (at least ‘H’) to control the temperature of the blood flowing through the housing space,
wherein the heating element has a radiation source (heat lamp) and a receiver (housing wall or flow channels), which converts the radiation from the radiation source into heat.  
Regarding Claim 3, the wavelength of the radiation source (heat lamp) of Gewecke is interpreted to be adjustable, at least by replacing the bulb, filtering, or due to a relative velocity between the lamp and housing.  
Regarding Claim 4, Gewecke also teaches the device interpreted to be configured such that the absorption capacity of the receiver (at least housing wall) can be altered in a regulated manner (at least by controlling the distance between the source and receiver.  
Regarding Claim 6, Gewecke et al. teaches the device of claim 1, and is further interpreted to be configured such that the radiation source can be aligned in a regulated manner at least because the radiation source is separated and independent from the housing, it can be placed in any desired alignment.  
Regarding Claim 8, Gewecke also teaches that the radiation source (heat lamp) is a device that can be set apart from the housing space (See Fig. 1).  
Regarding Claim 11, Gewecke also teaches that the receiver is arranged in the housing wall at least because the wall itself is the receiver, and furthermore because the inner passageways within the housing walls are receivers.  
Regarding Claim 12, Gewecke also teaches that the receiver (inner passages) is arranged in the housing space (See Fig. 2).  
Regarding Claim 19, Gewecke also teaches at least implicitly that the receiver (housing wall) delivers a different heating power at various locations in the housing space at least because the near side of the housing in unobscured, and the far side is obscured by nearer layers of film, and by the blood passing through the oxygenator. Since heating power depends on incident radiation intensity, the heating power must therefore be different in the two regions.
Regarding Claim 20, Gewecke also teaches that the receiver (housing walls and internal passage) has a plurality of receiver components (front wall, back wall, internal passage), which are in fact positioned at various locations of the oxygenator (See Fig. 2).  
Regarding Claim 21, Gewecke teaches the receiver (housing walls and internal passage) has a plurality of receiver components (walls and passage), which can be controlled separately from one another at least because control of the receiver is interpreted to comprise controlling of the source including at least intensity, distance, incident angle, and wavelength.  Since the receiver elements are fully capable of being controlled separately, the claim limitations are met by Gewecke.
Regarding Claim 22, Gewecke also teaches that the receiver (housing walls and/or internal passage) is arranged in the oxygenator between the gas inlet (12) and the gas outlet (13), so as to control also the temperature of gas flowing through the housing space (implicitly; See fig. 2).  
Regarding Claim 23, Gewecke also teaches that the housing wall has only four fluid passages (1, 12, 13, 14) leading to the external environment.  
Regarding Claim 24, Gewecke also teaches that the device comprises at least one connector (14a) in which a part of the receiver (adjacent portion of housing wall or alternatively 14a) is arranged.  
Regarding Claim 25, Gewecke also teaches that the receiver has a heat conduction device (i.e. inner surface of housing wall) for the distribution of heat from the receiver in the housing space.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gewecke et al. (US Patent No. 3,112,746) in view of Eilers et al. (US Patent No. 5,817,279).
Regarding Claim 10, Gewecke teaches the device of claim 1 but fails to teach that the radiation source of the heating element is arranged concentrically with the housing space, preferably radially within the housing space. Eilers teaches a concentrically arranged oxygenator/heat exchanger. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Gewecke to a concentric configuration with the reasonable expectation of providing oxygenation and heat exchange as desired by both Gewecke and Eilers. 
Regarding Claim 13, Gewecke teaches the device of claim 1 but fails to teach that the oxygenator has membranes such as, in particular, hollow fibers. However, since the publication of Gewecke, hollow fibers have become the standard for blood oxygenation and are therefore extremely well known. Eilers et al. teaches a blood oxygenator/heat exchanger which comprises a membrane, and in particular a plurality of hollow fibers (abstract). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Gewecke to utilize hollow fibers for exchange with the reasonable expectation in oxygenating blood.

Claims 2, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gewecke et al. (US Patent No. 3,112,746) in view of Ulrich (DE 1 096 554).
Regarding Claim 2, Gewecke teaches the device of claim 1, but fails to specifically recite that the radiation source emits infrared light, and the receiver has a dark, preferably matt-black, surface. Ulrich teaches the radiation source emitting IR light. Therefore it would have been obvious to modify the device of Gewecke by replacing the radiation source with the reasonable expectation that IR light would heat the receiver. 
Regarding Claim 9, Gewecke teaches the device of claim 1, but fails to teach the radiation source is arranged on a housing holder. Ulrich teaches a heart lung machine comprising an oxygenator having a heat exchanger comprising an infrared radiation source positioned within a housing an interpreted to be arranged on a housing holder as any contact point between the two can reasonably be interpreted to be a housing holder as it’s a portion of or connected to the housing which also contacts the radiation source. 
Regarding Claims 14-16, Gewecke teaches the device of claim 1, but fails to teach the additional limitations of claims 14-16. Ulrich teaches an HLM having it has at least one temperature sensor (implicit in that a thermostat must comprise a temperature sensor), a temperature regulation device (thermostat [0018]) it has a temperature regulation device (25), and wherein the temperature regulation device (25) is arranged in a control console at least because the term control console is interpreted to include any control elements mounted to the device.  

Claims 7, 18, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gewecke et al. (US Patent No. 3,112,746) in view of Lauman et al. (US Patent No. 7,153,285).
Regarding Claim 7, Gewecke teaches the device of claim 1, but fails to teach that the radiation source has a fan.  Lauman teaches a device for heating medical fluids comprising a radiation source which uses forced convection for cooling (col. 9, ll. 53-55). Lauman is silent as to how the forced air is provided, however, Examiner takes official notice that fans for forced air are extremely well known and one of ordinary skill would immediately understand fans as a suitable option and be sufficiently motivated to use fans based on their low cost, and ubiquity alone. 

Regarding Claim 18, Gewecke teaches the device of claim 1, but fails to teach the additional limitations of claim 18. 
Lauman teaches an inline fluid heater for a dialysis system including an automatic cut-off device for use in the event of overheating (col. 13, ll. 25-30).  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the temperature control as taught by Lauman in the device of Gewecke to regulate temperature. 
Regarding Claim 27, Gewecke teaches the device of claim 1, but fails to teach the additional limitations of claim 27. Lauman teaches an inline fluid heater having a reflective layer so as to reflect heat radiation from the blood flowing in the housing space (See Fig. .  
Regarding Claim 26 and 28, Gewecke teaches the device of claim 1, but fails to teach the additional limitations of claims 26 and 28. Lauman teaches a device for heating a fluid comprising an insulating layer (20) to insulate the blood flowing in the housing space. Although (20) is not disclosed as an insulating layer, is necessarily provides a degree of insulation as all materials have a thermal resistivity and therefore slow the transfer of heat therethrough.  Lauman also teaches that the layer is transparent. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Gewecke to include the transparent layer (20) in order to allow for the use of a rigid housing, while providing viewing access to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781